Supplement dated May1, 2009 to Prospectus dated May1, 2009 Until the system conversion of all transfer agency services from Atlantic Fund Administration, LLC (“Atlantic”) to U.S. Bancorp Fund Services, LLC (“USBFS”) is complete, Atlantic will continue to serve as the Fund’s Transfer Agent.The conversion is expected to occur in mid-July Inquiries concerning the Fund or shareholder accounts, requests for Fund documents, and orders to purchase or redeem shares of the Fund should be addressed as follows, rather than as shown in the Prospectus: How to Contact the Fund Write to us at: JordanOpportunity Fund Attn: Transfer Agent Atlantic Fund Administration, LLC P.O. Box 588 Portland, Maine04112 Telephone us at: (800) 441-7013 (toll free) Visit our Web site at: www.jordanopportunity.com Overnight address: JordanOpportunity Fund Attn: Transfer Agent Atlantic Fund Administration, LLC Three CanalPlaza, Ground Floor Portland, Maine04101 Wire investments or ACH payments to: Please contact the Transfer Agent at (800)441-7013 (toll free) to obtain the ABA routing number and account number for the Fund. You can get free copies of the annual/semi-annual reports (when available), the SAI, request other information and discuss your questions about the Fund by contacting the Fund at the above address or telephone number. You will be informed in writing when USBFS begins providing the Fund’s transfer agency services as shown in the Prospectus. Please retain this Supplement with the Prospectusfor reference.
